DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 August 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed with respect to the drawing objections have been fully considered but they are not persuasive.  Applicant has cancelled the material objected to as adding new matter, but the drawings fail to show the claimed “plurality” of the features objected to previously.  Showing one of each item does not show possession of a “plurality” nor would one having ordinary skill in the art understand how the “plurality” are provided to avoid infringement. (See MPEP 608.02(d)).  Accordingly, the drawing objections as failing to show claimed subject matter are maintained below.  
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C 112(b) have been withdrawn.  Please see below for new grounds of rejection under 35 U.S.C. 112, necessitated by Amendment.  
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive.  Examiner does not rely upon primary reference to Deng to disclose the amended features regarding the wiring passage(s) and wiring buckle(s), thus Applicant’s argument concerning Deng is moot.  Regarding Seo, Examiner respectfully notes that Seo is not relied upon to teach the condensate management limitations.  Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant is advised to include more structural detail concerning the arrangement of wiring passage(s) to over the current combination, if supported by the disclosure.  Applicant points to annotated figures that are not present in the originally filed disclosure to explain how the combination of Deng and Seo differs from Applicant’s invention.  Unfortunately, Applicant’s originally filed disclosure does not appear to provide sufficient support for Applicant to import these differences into the claims.  Accordingly, a combination of Deng and Seo remains relied upon to disclose/teach the limitations of the amended independent claims.  
If Applicant believes discussion with the Examiner would aid in advancing prosecution, Applicant is encouraged to contact the Examiner to schedule an interview using the contact information below.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of wiring passages”, “all wiring passages are connected”, “plurality of wiring buckles”, “plurality of inserting plates”, “plurality of slots” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9, and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 has been amended to recite “the water baffle body is provided with a transverse through groove connected with the wiring passages, so that the wire arranged in the wiring passages is able to pass through the transverse through groove and extends downward”.  This is unclear in that the disclosure states “In allusion to a specific structure of the wiring passage 15, in some embodiments, the wiring passage 15 is a rectangular groove. In some embodiments, each wiring passage 15 is the rectangular groove, and all rectangular grooves are interconnected. In this way, exact configuration of the wire is ensured.” and in view that claim 9 refers to the wiring passage as a rectangular groove.  The only “groove” in the disclosure in the context of the wiring is the rectangular groove that is the wiring passage.  Thus claim 1 appears to double count the groove/wiring passage and add new matter to the disclosure.  Claims 2-6, 9, and 11 are rejected at least insofar as they are dependent on claim 1, and therefore include the same error(s) and claims 12-20 are rejected at least insofar as they incorporate claim 1 and therefore include the same error(s).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “the water baffle body is provided with a transverse through groove connected with the wiring passages, so that the wire arranged in the wiring passages is able to pass through the transverse through groove and extends downward”.  This is unclear in that the disclosure states “In allusion to a specific structure of the wiring passage 15, in some embodiments, the wiring passage 15 is a rectangular groove. In some embodiments, each wiring passage 15 is the rectangular groove, and all rectangular grooves are interconnected. In this way, exact configuration of the wire is ensured.” and in view that claim 9 refers to the wiring passage as a rectangular groove.  The only “groove” in the disclosure in the context of the wiring is the rectangular groove that is the wiring passage.  Thus claim 1 appears to double count the groove/wiring passage.   To expedite prosecution, Examiner has interpreted the “groove” as the slot the wire passes through and “wiring passage(s)” the part within/about the baffle body.  
Claims 2-6, 9, and 11 are rejected at least insofar as they are dependent on claim 1, and therefore include the same error(s) and claims 12-20 are rejected at least insofar as they incorporate claim 1 and therefore include the same error(s).  
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “wherein, each wiring passage is a rectangular groove”.  It is unclear if this is in addition to or in lieu of the “transverse through groove(s)”.  It is believed they may be the same, but clarification is requested.  

Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 has been amended to recite the limitations “An air conditioner, comprising the water baffling structure as claimed in claim 1, the motor seat, the evaporator, and a connecting pipe wherein, at least part of the connecting pipe is disposed on the motor seat, the water baffling structure is mounted on the motor seat.”  Applicant was previously attempting to incorporate the limitations of claim 1 to provide antecedent basis for “the motor seat”, “the evaporator”, and “the water baffling structure” in claim 12 and for “the water baffle body” in claims dependent on claim 12.  As amended Applicant has duplicated limitations from claim 1, for example “the water baffle body being mounted on the motor seat” is redundant in view of claim 1.  Applicant should redraft claim 12 to avoid the shorthand incorporation of claim 1 so that appropriate antecedent basis is introduced in the body of the claim for each of the components incorporated by reference to claim 1.  This would also address clarity regarding duplication of limitations such as “the water baffling structure is mounted on the motor seat” and thus regarding which components of the water baffle body of claim 1 are actually intended to be encompassed by claims 12-20.  Claims 13-20 are rejected insofar as they are dependent on claim 12 and therefore include the same error(s).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (CN 205980232: cited by Applicant with English Machine Translation) in view of Seo et al. (US 2019/0003732: previously cited).
Regarding claim 1, Deng et al. discloses a water baffling structure, wherein, the water baffling structure is configured to keep out condensate water generated on an elbow of an evaporator (see at least Translation page 3, paragraph beginning “The motor protective cover 4”; Translation page 1, paragraph beginning “The utility model discloses”); the water baffling structure comprises: 
a water baffle body (see at least motor cover #4), the water baffle body being mounted on a motor seat (see at least @ motor base #2; see at least Translation page 3, paragraph beginning “The motor protective cover 4”; Translation page 1, paragraph beginning “The utility model discloses”), and at least part of the water baffle body covering the elbow (see at least rib #7 covering a small elbow of evaporator #5).
Deng et al. is silent regarding wherein, the water baffle body is provided with multiple wiring passages configured to place a wire; the multiple wiring passages are connected to one another; a passage wall of each wiring passage is provided with a wiring buckle, and the wiring buckle is configured to clamp the wire; the water baffle body is provided with a transverse through groove connected with the wiring passages, so that the wire arranged in the wiring passages is able to pass through the transverse through groove and extends downwards.
Seo et al. teaches another water baffling structure, wherein, the water baffle body is provided with multiple wiring passages configured to place a wire, the multiple wiring passages are connected are connected to one another (see at least paragraph [0146]: box case #210, which is a water baffling structure, includes a plurality of wire penetration parts #214 which obviates a plurality of wiring passages within the box case #210); the multiple wiring passages connected to one another (see at least paragraph [0146]: the wire penetration parts #214 are all connected between the inside of the box case and the outside such that a wire could be woven through a plurality of wire penetration parts and within passage(s) within the box case #210); a passage wall of each wiring passage is provided with a wiring buckle, and the wiring buckle is configured to clamp the wire (see at least paragraphs [0146]: wire clamps #216 on the outside wall of the wiring passage(s)); the water baffle body is provided with a transverse through groove connected with the wiring passages, so that the wire arranged in the wiring passages is able to pass through the transverse through groove and extends downwards (see at least paragraph [0146]: the wire penetration parts #214 are rectangular through grooves that are all connected between the inside of the box case and the outside such that a wire could be woven through a plurality of wire penetration parts and within passage(s) within the box case #210 and extend upward/downwards, etc). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the structure of Deng et al. with the water baffle body is provided with multiple wiring passages configured to place a wire; the multiple wiring passages are connected to one another; a passage wall of each wiring passage is provided with a wiring buckle, and the wiring buckle is configured to clamp the wire; the water baffle body is provided with a transverse through groove connected with the wiring passages, so that the wire arranged in the wiring passages is able to pass through the transverse through groove and extends downwards, as taught by Seo et al., by providing a secure passage for dressing the wires of the air conditioner system, thus preventing damage from loose wires due to vibration.  

Regarding claim 2, Deng et al. further discloses wherein, the at least part of the water baffle body is disposed on a connecting pipe on the motor seat in a pressing manner (see at least Translation page 1, paragraph beginning “The utility model discloses”).
Regarding claim 3, Deng et al. further discloses, wherein, the water baffle body comprises: a first plate body, the first plate body being connected with the motor seat (see at least Figure 3, first plate body including buckle structure #41), and at least part of the first plate body being disposed on the connecting pipe in a pressing manner (see at least translation page 1, paragraph beginning “The utility model discloses”).
Regarding claim 4, Deng et al. further discloses wherein, the water baffle body further comprises: a second plate body connected with the first plate body (see at least Figure 3, second plate body including water retaining rib #7), and at least part of the second plate body keeping out the elbow (see at least compare Figures 2 and 3, the water retaining rib #7 keeps the elbows of evaporator #5 outside the motor protective cover #4).  
Regarding claim 5, Deng et al. further discloses wherein, the first plate body and the second plate body are integrally moulded (see at least Figure 3, first plate body including buckle structure #41 and second plate body including water retaining rib #7 are of an integral construction).  
Regarding claim 6, Deng et al. further discloses wherein, a pipe passage allowing the connecting pipe to pass through is formed between the water baffle body and the motor seat (see at least Translation page 1, paragraph beginning “The utility model discloses”).
Regarding claim 9, Deng et al. as modified by Seo et al. further discloses wherein, the wiring passage is a rectangular groove (see at least paragraph [0146]; Figure 9, wire penetration parts #214 have rectangular shape in at least one dimension).
Regarding claim 11, Deng et al. as modified by Seo et al. further discloses wherein, there are a plurality of wiring buckles, and the plurality of wiring buckles are disposed at intervals (see at least paragraphs [0146]: wire clamps #216).

Claims 12-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (CN 205980232: cited by Applicant with English Machine Translation) in view of Seo et al. (US 2019/0003732: previously cited).
Regarding claim 12, Deng et al. in view of Seo discloses an air conditioner (see at least Translation page 3, 6th paragraph), comprising the water baffling structure as claimed in claim 1 (see rejection of claim 1, above), the motor seat (see at least Deng et al. motor base #2), the evaporator (see at least evaporator #5), and a connecting pipe (see at least Translation page 3, paragraph beginning “The motor protective cover 4”; Translation page 1, paragraph beginning “The utility model discloses”), wherein, at least part of the connecting pipe is disposed on the motor seat, the water baffling structure is mounted on the motor seat (see at least Translation page 3, paragraph beginning “The motor protective cover 4”; Translation page 1, paragraph beginning “The utility model discloses”).
Regarding claim 13, Deng et al. further discloses wherein, the water baffle body is connected with the motor seat  in a clamping manner, or in a bonding manner or through a fastener (see at least Translation page 2, 3rd and 4th paragraphs). 
Regarding claim 14, Deng et al. further discloses wherein, the water baffle body and the motor seat are integrally moulded (see at least Translation page 3, paragraph beginning “The motor protective cover 4”; Translation page 1, paragraph beginning “The utility model discloses”: Examiner notes that once assembled, i.e. “formed structurally”, the motor base #2 and motor protective cover will be a single piece so as to be a unitary, one-piece structure and thus must be integrally moulded to allow such assembly).
Alternatively, to the extent that “are integrally moulded” could be considered to require that the water baffle body and motor seat must always be a single piece, Examiner notes that based on Applicant’s disclosure of both one-piece and multiple-piece “water baffle body” and “motor seat” assemblies, it appears that Applicant’s invention would perform equally well with the combined unitary, one-piece structure of Deng et al. or with one-piece construction.
Accordingly, it would also have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the air conditioner of Deng et al. in view of Seo with wherein, the water baffle body and the motor seat are integrally moulded, since making integral what was formerly multiple pieces has been held to be a matter of routine design choice (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."): in this case, as discussed above, Applicant discloses both integral and non-integral “water baffle body” and “motor seat” assemblies, making the limitation non-critical to Applicant’s invention, though Examiner notes that a single piece would provide the predictable benefit of simplifying assembly of the air conditioner.  
Regarding claim 15, Deng et al. further discloses wherein, the water baffle body is provided with a first buckle, the motor seat is provided with a first clamping groove cooperating with the first buckle, and the first buckle is clamped in the first clamping groove (see at least Translation page 2, 3rd and 4th paragraphs).
Regarding claim 16, Deng et al. further discloses wherein, the water baffle body is provided with a second buckle, the motor seat is provided with a second clamping groove cooperating with the second buckle, and the second buckle is clamped in the second clamping groove (see at least Translation page 2, 3rd and 4th paragraphs).
Regarding claim 17, Deng et al. further discloses wherein, the water baffle body is provided with an inserting plate, the motor seat is provided 37534-64 PN124644GREEwith a slot cooperating with the inserting plate, and the inserting plate is inserted into the slot (see at least Translation page 2, 3rd and 4th paragraphs).
Regarding claim 18, Deng et al. further discloses wherein, there are a plurality of inserting plates, the plurality of inserting plates are provided at intervals, there are a plurality of slots, and each of the plurality of inserting plates is inserted into a corresponding slot in the plurality of inserting plates (see at least Translation page 2, 3rd and 4th paragraphs).
Regarding claim 20, Deng et al. further discloses wherein, the at least part of the water baffle body is disposed on the connecting pipe on the motor seat in a pressing manner (see at least Translation page 1, paragraph beginning “The utility model discloses”).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. in view of Seo as applied to claim 12 above, and further in view of Sjogren (US 2016/0334155: previously cited).
Regarding claim 19, Deng et al. in view of Seo is silent regarding wherein, the water baffling structure is provided with a fastening hole, and the motor seat is provided with an inserting hole; and the air conditioner further comprises a fastener, and the fastener is disposed in the inserting hole and the fastening hole in a penetrating manner.
However, it was old and well-known in the art to provide an air conditioner with wherein, a water baffling structure is provided with a fastening hole, and a motor seat (i.e. base of air conditioner) is provided with an inserting hole; and the air conditioner further comprises a fastener, and the fastener is disposed in the inserting hole and the fastening hole in a penetrating manner, as evidenced at least by Sjogren (see at least paragraph [0035]).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the air conditioner of Deng et al. in view of Seo with wherein, the water baffling structure is provided with a fastening hole, and the motor seat is provided with an inserting hole; and the air conditioner further comprises a fastener, and the fastener is disposed in the inserting hole and the fastening hole in a penetrating manner, since, as evidenced by Sjogren, such provision was old and well-known in the art, and would provide the predictable benefit of allowing for conventional assembly/disassembly for maintenance to the components of the air conditioner.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763